Citation Nr: 1728321	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.   10-36 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with obsessive compulsive disorder (OCD) prior to March 31, 2010 and in excess of 70 percent thereafter.    

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to March 31, 2010. 



ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel






INTRODUCTION

The Veteran had active service from July 1970 to June 1974. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decisions by the Department of Veterans Affairs (VA) regional Office (RO) in Cleveland, Ohio, which continued an evaluation of PTSD with OCD as 50 percent disabling and an April 2015 rating decision, which granted entitlement to individual unemployability effective from March 31, 2010.

In his August 2010 substantive appeal, the Veteran indicated that he wanted to appear at a Board hearing at a local VA office.  However, in May 2013 he withdrew that hearing request.  As, such the Board does not find that a hearing request is pending. Because higher evaluations are available for the service-connected disability of PTSD, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Prior to March 31, 2010, the symptoms of the Veteran's service-connected PTSD resulted in at most an occupational and social impairment with reduced reliability and productivity due to such symptoms as: depression, panic attacks, concentration problems, memory problems, disorganized thoughts, sleep disturbance, low energy, low tolerance of people, and occasionally neglecting his personal hygiene.

2.  From March 31, 2010, the preponderance of the evidence shows that the symptoms of the Veteran's service-connected PTSD did not result in a total occupational and social impairment with persistent delusions or hallucination; grossly inappropriate behavior; persistent danger of hurting self or other; or disorientation to time or place as contemplated by 100 percent disability rating criteria. 

3.  Prior to March 31, 2010, the Veteran's PTSD, his only service-connected disability, did not prevent him from securing or maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to March 31, 2010, the criteria for a disability rating in excess of 50 percent for PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5110, 5107(West2014); 38 C.F.R. §§ 3.321, 3.400, 4.1, 4.2, 4.7, 4.21, 4.41, 4.126, 4.129, 4.130, 4.132 Diagnostic Code 9411 (2016). 

2.  From March 31, 2010, the criteria for a disability rating in excess of 70 percent for PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5110, 5107(West2014); 38 C.F.R. §§ 3.321, 3.400, 4.1, 4.2, 4.7, 4.21, 4.41, 4.126, 4.129, 4.130, 4.132 Diagnostic Code 9411 (2016). 

3.  There is no legal entitlement to an effective date, prior to March 31, 2010, for the grant of a TDIU.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.16(a) (2016).

	(CONTINUED ON NEXT PAGE)





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  The RO provided pre-adjudication VCAA notice by letter in October 2007, in which the Veteran was notified of the evidence necessary to support the claim for an increased rating.  The Veteran was told how VA would assist him in obtaining additional relevant evidence.  To the extent that notice as to how VA determines the effective date and disability rating was not sent until after the AOJ's initial adjudication of the claim and after completion of all necessary development of the record, the AOJ readjudicated the claim in December 2016.  See generally Overton v. Nicholson, 20 Vet. App. 427, 437 (2006).  There is no indication in the record that the ultimate decision of the AOJ on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  Thus, the Board finds there is no prejudice to the Veteran in proceeding at this point with issuance of a final decision. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In regard to the duty to assist, the Veteran was afforded VA examinations in May 2008 and February 2015.  The examiners reviewed the claims file, examined the Veteran, considered the Veteran's statements, and provided the current severity of the Veteran's disability.  Therefore, the Board finds that the examinations were adequate for rating purposes.  The Veteran's VA outpatient treatment records, private medical records, Social Security Administration (SSA) records, and lay statements have been associated with the Veteran's virtual claims folder.  The Veteran has not identified any outstanding records that have not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claims. 

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

II.  Rating For PTSD

Legal Criteria 

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130, Diagnostic Code 9411, is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of the Veteran's occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  Id.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent rating is assigned for occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent schedular rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relative, own occupation or own name. 

The GAF is a scale reflecting the psychological, social, and occupational functioning under a hypothetical continuum of mental health-illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According to the DSM-IV, a GAF score between 41 and 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment of social, occupational, or school functioning (no friends, unable to keep a job); a GAF between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers); a GAF between 61 and 70 is indicative of some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.



Factual Background

A July 2007 Veteran Center Intake record includes the Veteran's report that, he had panic attacks 6 months after returning from Vietnam.  The examiner noted the Veteran's appearance was neat and his manner was friendly.  The Veteran reported that he had low energy, sleep disturbance, and disorganized thoughts.  He reported that had worked at his current job with handicapped children for three years.  The Veteran denied having any delusions or hallucinations. 

An August 2007 VA neuropsychology assessment documents that the Veteran complained of attention problems, memory problems, and disorganized thoughts.  The Veteran reported that he was employed as a teacher of disabled children and has a Bachelor of Arts degree.  The examiner indicated that the Veteran had "No NV" signs of depression. 

A November 2007 VA psychiatry progress note reflects the Veteran's reports that he could not maintain relationships with people.  He relayed that he only had a couple of friends and one of his best friends died the previous year.  He stated, "I do not trust anybody.  I do not put myself in a position where there is any kind of danger."  He reported that he had worked in different career fields.  The Veteran reported that he worked at a lumberyard, worked as a truck driver, provided maintenance for an apartment complex, and taught mildly handicapped children.  The Veteran indicated that he had been there employed at his current job for two years and was able to maintain work.  The Veteran denied any suicidal or homicidal thoughts and hallucinations.  The examiner noted that the Veteran's memory was good and his immediate recall and recall after three minutes was good.  His thought process was logical although he often got tangential.  The Veteran was alert and oriented to time, place, person, and situation.  

On a December 2007 VA Form 21-4138, the Veteran stated that he had a history of depression.  According to the Veteran, his depression and anxiety "OCD" hindered his work and quality of life.  He reported that his symptoms were to the point he was not able to work or socialize.  His symptoms hindered every relationship to a negative degree.   
In a December 2007 letter, VA counselor G.M. stated that he counseled the Veteran since June 2007.  He indicated that the Veteran experienced "constant anxiety, depression, anger, and low tolerance for people, disturbed sleep, and jumbled thought process and speech pattern."  During his evaluation of the Veteran, his appearance was well groomed, he was very cooperative, and his memory appeared normal.  The Veteran's judgment appeared fair although he was not able to articulate his problems.

A January 2008 VA psychiatry note indicated that the Veteran had a logical thought process on a mental status examination.  The Veteran denied any suicidal or homicidal ideations. 

In May 2008, the Veteran was afforded a VA PTSD examination.  The examiner reviewed the Veteran's file and interviewed the Veteran.  During the examination, the Veteran stated, "I am a very nervous person."  The Veteran reported that he wanted to start dating since his divorce, but raising his two boys takes all of his time.  The Veteran reported that he worried about his sons and that they are his main interest.  The Veteran revealed that he worked at the county education service center since August of 2005 and was retiring in June of 2008.  He stated that his last day of work was June 2, 2008 and he would like to continue to work.  He reported that he felt anxious all of the time.  He reported that he spent excessive time counting and washing.  The Veteran relayed that he experienced panic attacks and did not sleep through the night.  He reported that he was so depressed he would lie on the couch for a week.  

On the mental status examination, the Veteran's memory was intact with some impairment noted.  The examiner noted that the Veteran was a poor historian.  The Veteran described his mood as depressed and worried.  The Veteran denied suicidal or homicidal thoughts and hallucinations.  The examiner noted the Veteran was appropriately groomed and cooperative during the examination.  He was alert and oriented to time, place, person, and situation.  The examiner diagnosed the Veteran with PTSD, major depression disorder (MDD), and OCD.  The examiner noted that the Veteran had received psychiatric treatment and evidence revealed that his treatment was adequate enough that the Veteran was able to return to work.  The examiner indicated that this is confirmed by the Veteran providing for and taking care of his sons   Also, he indicated that there are numerous inconsistencies between the history presented during the interview and history documented in the medical record.  The examiner noted that the clinical evaluation revealed mild to moderate impairment, however, the Veteran demonstrated that he is able to provide for and take care of his sons.  The examiner indicated that there was no evidence to support an organic basis for complaints of cognitive dysfunction.  The neuropsychological testing revealed that he was functioning well within the average range of general intelligence.  The examiner indicated that the clinical presentation is consistent with a GAF score of 57.

A June 2008 VA progress report documents the Veteran's report that, he felt anxious.  

An August 2008 VA progress note records that the Veteran discussed his feelings since he was laid off.  He reported that things were going well.  A VA progress note dated later that month indicated that Veteran was searching for a job and doing better handling his anxiety. 

In an August 2008 VA psychiatry note, the examiner indicated the Veteran was moderately anxious with some fidgetiness.  The Veteran denied any suicidal or homicidal thoughts. 

A February 2009 record associated with the Veteran's SSA claim documents that the Veteran's report of his psychiatric symptoms and their effect on his functioning.  The Veteran reported that his disability begun in June of 2008.  He indicated that his disabilities affected his ability to care for his personal needs.  He reported symptoms such as sleep disturbance, depression, anxiety, panic attacks, difficulty with anger, concentration problems, memory problems, and neglect of his personal hygiene.  The Veteran reported that he was unable to teach or work with some people and was easily angered and depressed.  The Veteran stated that he was able to prepare his own meals and he went outside 3 to 4 times weekly.  He did not have any interest in anything other than raising his sons.  The Veteran reported that he did not talk to others or engage in any social activities.  The Veteran's ex-wife reported that he prepared food for a couple of days.  She indicated that he was able to clean the house, do the laundry, shop for groceries, and shop for clothes.  The vocational analysis documents, his report that he was a special education teacher.  The Veteran reported that he was not able to return to his past work because it exceeds his limitations of his mental residual function capacity (MRFC).  His MRFC limited his occasional interaction with others on a superficial basis.  

A June 2009 VA mental health medication note reflects that the Veteran reported that he was depressed.  The Veteran denied suicidal or homicidal thoughts and hallucinations.  The Veteran reported he was raising two children and his medication was working fine. 

A November 2009 Mental health medication note shows that the Veteran denied any suicidal or homicidal thoughts and hallucinations. 

In a March 2009 letter, the Veteran requested a 70 percent rating for his PTSD claim. 

On a March 2009 VA psychiatry note, the examiner indicated that the Veteran was alert and cooperative.  The Veterans thought process was logical.  He was oriented to time, place, and situation.  The Veteran described his mood as "OK."  The Veteran was moderately anxious with some fidgetiness and was groomed properly.  The Veteran denied any suicidal or homicidal thoughts and hallucinations. 

An April 2009 VA psychiatry note documents that the Veteran was currently unemployed.  The Veteran reported that he lived with his two sons.  The Veteran's medication dosage was increased and he reported he felt, "like he was walking in mud."  The Veteran reported symptoms of anxiety, depression, and nightmares.  He denied any suicidal or homicidal ideations and hallucinations.  The Veterans thought process was logical, coherent, and relevant.  The examiner indicated that the Veteran was cooperative, attentive, and pleasant.  The Veteran made good eye contact during the evaluation.  The Veteran appearance was casual and neat with normal personal hygiene.  
A March 2010 VA progress note includes the Veteran's complaint of a lack of energy and depression. 

A March 2010 VA psychiatry assessment note documents the Veteran's complaint of depression and that he slept about two to five hours a night.  The Veteran described his mood as depressed and anxious at all times.  The Veteran was casually groomed and coherent during the evaluation.  The Veteran reported that he had a college degree and majored in art and education.  He reported that he worked in a lumberyard, as a truck driver and as maintenance personnel for an apartment complex, and as a special education teacher from 1998-2008.  On the mental status examination, the Veterans thought process was coherent and relevant and moderately circumstantial and goal-directed.  The examiner noted that there was no evidence of gross cognitive deficits.  The Veteran denied suicidal or homicidal ideations and hallucinations.  The Veteran was diagnosed to have PTSD, OCD, and dysthymic disorder, and was assigned a GAF score of 50.

An April 2010 VA mental health medication note shows that the Veteran reported that he was doing well.  He denied suicidal or homicidal thoughts and hallucinations.  A VA progress note dated later that month reflects his report of feeling agitated and depressed. 

A June 2010 VA administrative note reflects the Veteran's reports that he experienced symptoms such as anxiety, depression, obsession, and nightmares.  The Veteran's appearance was normal and he denied suicidal or homicidal thoughts and hallucinations.   

On an August 2010 VA Form 9, the Veteran relayed that his life had been especially hard.  He reported having continued symptoms such as depression, anxiousness, night sweats, and nightmares.  The Veteran complained that he could not keep a relationship.

An April 2011 VA psychiatry note documents the Veteran's reported symptoms of anxiety, panic attacks, and nightmares.  The Veteran denied any suicidal or homicidal ideations and hallucinations. 
A September 2011 psychiatry note shows that the Veteran reported that he had been doing fairly well.  He stated that he still experienced depression and anxiety.  The Veteran reported that he stayed at home most of the time and took care of the house chores and his children.  The Veteran reported that he had a lack of energy, low interest, and no social activity.  The Veteran denied suicidal or homicidal ideations and hallucinations. 

January 2012 and June 2012 VA Psychiatry notes include the Veteran's reports that he had been doing fairly well.  He reported that his motivation and of energy level varied.  He also expressed that his interest and social activity was low; his concentration was fair; his sleep was good; and his memory was fair.  The Veteran's appearance was normal and was dressed appropriate.  He denied any suicidal or homicidal ideations and hallucinations. 

In a March 2012 letter, the Veteran stated that he wanted to raise his VA disability percentage to 100 percent. 

In a September 2012 VA psychiatry note, the Veteran reported that he was doing fairly well.  During the evaluation, the Veteran appeared to have a cooperative, attentive, and pleasant attitude.  The Veteran denied suicidal or homicidal thoughts. 

On an August 2013 VA mental health treatment note, the Veteran reported that he was depressed all of the time.  He reported that he had some anxiety with mild panic attacks.  He stated that he spent time watching television and taking care of his children.  He reported that his daily activities included his daily routine chores and caring for his son.  

A December 2013 VA mental health treatment note shows the Veteran's report that his condition had improved but that he still had residual symptoms of PTSD.  The Veteran's OCD was reported to have been under fair control.    

An April 2014 VA mental health treatment note documents that the Veteran reported depression with a lack of motivation and social withdrawal.  The Veteran stated that he experienced nightmares and he slept fairly well but with initial
insomnia.  The Veteran reported that he was not active and sometimes neglected his personal appearance.  The Veteran denied suicidal or homicidal thoughts and hallucinations. 

As reflected in a February 2015 VA mental health treatment note, the Veteran reported that he had problems with his concentration.  He also reported symptoms of; sleep disturbance, low interest, and low social activity.  During the evaluation, the Veteran had a causal appearance with good hygiene.  The assessment of the evaluation was "PTSD, 'seems stable,' continue present medications, and depression, maintain on present medication."  

In February 2015, the Veteran was afforded another VA PTSD examination.  The examiner reviewed the Veteran's file and interviewed the Veteran.  The examiner determined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The examiner determined the Veteran's diagnoses as PTSD, OCD, and persistent depressive disordered, and stated that it was not possible to differentiate what portion of the occupational and social impairment was caused by each mental disorder.  The examiner relayed that the Veteran was dressed appropriately.  The Veteran reported that his mood was depressed and anxious.  He reported significant problems with memory, sustained attention, and concentration.  The Veteran stated that he did not engage in proper hygiene, if he did not have anywhere to go.  The Veteran denied any interest or hobbies; he stated that he did not want to do anything.  The Veteran reported that he had a good relationship with his sons and sister.  He reported that he had issues with his anger and irritability.  The Veteran revealed that he continued to have OCD behaviors such as checking the locks and stove.  He reported that he last worked in June 2008, as a teacher.  The Veteran denied suicidal or homicidal thoughts and hallucinations or delusions.  

In January and July 2016 VA psychiatry notes, examiners described the Veteran's PTSD symptoms as mild, moderate, and severe symptoms.  These symptoms included anxiety, avoidance of crowds, persistent negative emotional state, fear, and hypervigilance.  The examiners indicated the Veteran's appearance was causal with normal personal hygiene.  The Veteran had a cooperative, attentive, and pleasant attitude.  On the mental status examination, the Veterans thought process was coherent and relevant and moderately circumstantial and goal-directed.  Lastly, the Veteran denied suicidal or homicidal thoughts and hallucinations.

III.  Analysis-Rating 

Prior to March 31, 2010

Applying the relevant diagnostic criteria to the medical evidence, the Board finds that the Veteran's PTSD disorder does not meet the criteria for a rating in excess of 50 percent prior to March 31, 2010.  See 38 C.F.R. § 4.130, DC 9411.  The evidence of record during that time shows that the Veteran exhibited an occupational and social impairment with reduced reliability and productivity due to such symptoms as depression, panic attacks, concentration problems, memory problems, disorganized thoughts, sleep disturbance, low energy, low tolerance of people, and occasionally neglecting his personal hygiene, which warrants no more than a 50 percent rating.

The evidence during this time period does not indicate that his PTSD more closely approximated the criteria for a 70 percent rating.  The evidence reflects the Veteran denied suicidal or homicidal thoughts in VA or private mental evaluations.  Although the Veteran has OCD, the record does not reflect his rituals interfering with his daily activities.  November 2007 VA psychiatry reports show that the Veteran was working at his current job for two years and was able to maintain his work.  The February 2009 SSA records reflect the Veteran's reports that he was able to do household chores and that he went out at least three to four times a week.  Additionally, the Veteran's ex-wife reported that the Veteran was able to prepare meals, do the household chores, and grocery shop.  The Veteran complained of panic attacks in his post-service treatment records, however, the record does not reflect the Veteran experienced panic attacks on a continuous basis.  Although, the Veteran reported that he was depressed, he was able to function to care and provide for himself and his children.  The evidence does not reflect that the Veteran had any episodes of unprovoked irritability with periods of violence towards others.  The February 2009 SSA records include the Veteran's reports that his condition affects his personal hygiene.  However, through this time period during all examinations and evaluations, the examiners indicated that the Veteran was well groomed and that his hygiene was appropriate.  During all examinations and evaluations, the Veteran was pleasant and cooperative.  He was never found to be confused and he demonstrated that his memory was intact on all mental status examinations.  Also, the Veteran demonstrated that he was alert and oriented to time, place, person, and situation.  The Veteran reports that he is unable to maintain a relations with others, however, the Veteran reported on multiple occasions that he maintains relationships with his sister and his sons.  Also, he reported in November 2007 that he had a couple of friends.  

In summary prior to March 31, 2010, the competent, lay and medical evidence reflects the Veteran's PTSD manifested by an occupational and social impairment with reduced reliability and productivity due to such symptoms as: depression, panic attacks, concentration problems, memory problems, disorganized thoughts, sleep disturbance, anger, low energy, low tolerance of people, and occasionally neglecting his personal hygiene.  The Veteran's symptoms reflect that the 50 percent rating is appropriate prior to March 31, 2010.  Thus, the preponderance of the evidence is against the assignment of a rating in excess of 50 percent.  38 U.S.C.A. §§ 1155, 5110, 5107 (West2014); 38 C.F.R. §§ 3.321, 4.132 Diagnostic Code 9411 (2016). 

As of March 31, 2010

Applying the relevant diagnostic criteria to the medical evidence, the Board finds that the Veteran's PTSD disorder does not meet the criteria for a rating in excess of 70 percent from March 31, 2010.  See 38 C.F.R. § 4.130, DC 9411.  The evidence of record during that time shows that the Veteran exhibited an occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, thinking, or mood, due to such symptoms as: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; occasional  neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

The evidence during this time period does not indicate that his PTSD more closely approximated the criteria for a 100 percent rating.  The evidence fails to show that the Veteran's PTSD symptoms resulted in a total occupational and social impairment.  The evidence reflects that the Veteran denied having suicidal or homicidal thoughts in VA or private mental evaluations.  The psychiatric examinations fail to show any impairments in his thought processes, concentration, judgment, or his communication.  During all evaluations the Veteran was alert and oriented to time, place, person, and situation.  The record does not reflect the Veteran displayed any inappropriate behavior or was a danger to himself or others.  Also, the Veteran has not reported having memory loss for the names or close relatives, his own name, or his occupation.  The Veteran is able to remember that he worked for a lumberyard, as truck driver, and special education teacher.  The Veteran does report some memory loss in VA and private mental evaluations, however, it not of names of his close relatives.  Also examiners in multiple evaluations indicate that the Veteran's memory is fair.  For example, the Veteran reported in multiple occasions that he lives with and cares for his two sons.  Although, the Veteran reports that he neglected his personal hygiene, he reported in the 2015 VA examination that he only did that , "if he does not have anywhere to go."  The greater weight of the evidence indicates that the Veteran's PTSD more closely approximates the criteria for a 70 percent disabled rating. 

In summary, as of March 31, 2010, the competent, lay and medical evidence reflects the Veteran's PTSD manifested by anxiety, depression, mild memory loss, fear, lack of energy, lack of motivation, avoidance of crowds, irritability, and panic attacks, resulting in at most an occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, thinking, or mood, due to such symptoms as: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; occasional  neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  The frequency and severity of his symptoms do no rise to the level of total occupational and social impairment.  Thus, the preponderance of the evidence is against the assignment of a disability rating in excess of 70 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.132 Diagnostic Code 9411 (2016).

III. Earlier Effective Date For A TDIU Prior To March 31, 2010

The Veteran contends that he is entitled to an effective date earlier than March 31, 2010 for the grant of his claim for entitlement to a TDIU.  He contends in his June 2015 Notice of disagreement that June 4, 2008, the day after he last worked should be his effective date.  Based on the evidence of record, the Board finds that the currently assigned effective date of March 10, 2010 for the award of a TDIU under 38 C.F.R. § 4.16 is the earliest possible effective date assignable in this case.

A total disability rating based upon individual unemployability due to service-connected disabilities is assigned when service-connected disabilities result in such impairment of mind or body that the average person would be precluded from following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 (2015).  If there is only one service-connected disability, it must be rated at 60 percent or more.  If there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  38 C.F.R. § 4.16 (a).  A claim for a total compensation rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  Importantly, the question of whether a service-connected disability or disabilities render a Veteran unemployable is a legal determination for adjudicators to make rather than a medical question to be answered by health care professionals.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

In evaluating a Veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Pursuant to 38 C.F.R. § 4.16 (b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16 (a), such case shall be submitted for extra-schedular consideration.

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record. The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Id.  The appeal of the assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted. See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background, including his employment and educational history.  38 C.F.R. §4.16(b). 
On February 09, 2015, the Veteran submitted a VA Form 21-8940, alleging that he was unemployable due to his service-connected PTSD.  He stated that he last worked in June 2008.  The Veteran stated that he worked as a teacher from August 1989 and that he last worked in June 2008. 

The RO issued an April 2015 rating decision, which granted entitlement to a TDIU, effective March 31, 2010.

The period the Veteran is being considered for TDIU is from June 2008(when he last worked) to March 2010.  

Prior to March 31, 2010, the Veteran's service-connected disability PTSD was assigned 50 percent disabling and 70 percent disabling thereafter. 

The Veteran does not meet the percentage criteria for TDIU consideration under 38 C.F.R. § 4.16(a).  Thus, the Board must consider whether a TDIU is warranted under 38 C.F.R. § 4.16(b). 

Here, the evidence shows that the Veteran was not unemployable due to his service-connected PTSD symptoms prior to March 31, 2010.  Notably, the VA May 2008 examiner opined that the Veteran was able to work.  The examiner noted that although the clinical examination revealed mild to moderate cognitive impairment, however, the Veteran demonstrated that he is able to provide for and take care of his sons.  The examiner indicated that there was no evidence to support an organic basis for complaints of cognitive dysfunction.  The neuropsychological testing revealed that he was functioning well within the average range of general intelligence.  The Veteran reported that he was retiring in June of 2008 and would like to continue to work.  The examiner noted that the Veteran had psychiatric treatment and evidence revealed that his treatment was adequate enough that the Veteran was able to return to work.  The examiner indicated that this is confirmed by the Veteran providing for and taking care of his sons.  

Moreover, VA evaluations and private treatment records date during this time period failed to show that the Veteran had impaired thinking, concentration, or memory or social impairment to the degree as to prevent him from working.  The evidence reflected that the Veteran was able to take care of himself, two sons, and ex-wife.  The SSA records reveal that the Veteran was able to take care of his sons, prepare his own meals, and do daily house chores.  The Veteran's ex-wife reported that the Veteran prepared food for a couple of days; he was able to clean the house, do the laundry, do the grocery shopping, and shop for clothes.  The Veteran was never to be found confused and he demonstrated that his memory was intact on all mental status examinations.  Additionally, the Veteran appeared casually or well groomed with normal personal hygiene in all VA and private evaluations.  The Veteran reported that he neglects his hygiene, "if he does not have anywhere to go." Although, the Veteran complains of maintaining effective relationships, the records reveal that he is able to maintain a relationship with his sister and sons.

Additionally, in a July 2016 VA Memorandum, the Director of Compensation Service, opined that the Veteran was able to maintain substantially gainful employment.  The Director noted that the Veteran contends that his mental health affected in ability to work and caused a reduction in quality in life in December 2007.  However, the evidence showed that the Veteran retired from teaching special education in June of 2008.  The Director also highlighted that the medical evidence dated May 2008 noted the Veteran's difficult history with employment, but he was able to try different jobs.  She highlighted that an increase in severity in his mental health condition warranting a 70 percent disability evaluation and grant of TDIU is demonstrated in the medical records as of March 31, 2010.  She indicated that prior to that date the evidence is insufficient to support an evaluation higher than 50 percent.  She noted that a June 19, 2009 VA treatment record confirmed that the Veteran had fair insight and judgment, with normal thought content, adequate cognitive functioning, with reports of memory problems and depression.  She reiterated her opinion that the Veteran was able to obtain employment prior to March 31, 2010.  

The Board recognizes that the Veteran receives disability benefits from the Social Security Administration, and argues that VA should find him unemployable because SSA has determined that he is unable to work.  However, VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA; such findings are evidence to be considered in a TDIU claim.  See Collier v. Derwinski, 1 Vet. App. 413 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).  In this case, the most probative evidence does not show that an earlier effective date is warranted.

In weighing the lay and medical evidence of record, as well as the Veteran's education and work history, the Board finds that it is likely that the Veteran would have been able to maintain substantially gainful employment in his prior field or in another profession.  The Veteran has a college education and has been employed as a truck driver, teacher, and maintenance for an apartment complex.  The May 2008 VA examiner noted that evidence indicated that the Veteran is able to work with medical treatment for his symptoms of PTSD.  The Veteran and his ex-wife indicated in his SSA forms that he is able to do chores around the house, prepare meals, take care of his sons, grocery shop, and shop for clothing.  The 2016 Director opined that the Veteran was able to work prior to march 31, 2010.  Thus, the Board finds the Veteran would have been able to maintain substantially gainful employment prior to March 10, 2013.

The Board has considered all of the Veteran's lay statements regarding his belief that his PTSD affected his ability to work, to include difficulty in his previous field as a teacher.  However, the most probative evidence does not show that he was unable to engage in any type of gainful employment whatsoever.

Finally, there is no legal basis for the assignment of an effective date prior to March 31, 2010 for the assignment of a TDIU on an extraschedular basis.  In a case such as this one, where the law and not the evidence is dispositive, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

Entitlement to a disability rating in excess of 50 percent for PTSD with OCD prior to March 31, 2010 and in excess of 70 percent thereafter is denied. 

Entitlement to a TDIU prior to March 31, 2010 is denied. 




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


